Title: From George Washington to Thomas Sim Lee, 11 September 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     sir
                     Mount Vernon 11th Septemr 1781
                  
                  I intended, on passing thro Maryland, to have done myself the Pleasure to have seen your Excellency—but Circumstances pressing upon me as I advanced on my March, & Time slipping from me too fast, I found a Necessity of getting on with such Rapidity that I have been obliged to proceed without calling at Anapolis.
                  I am exceedingly pleased, to find, as I passed thro your State, that a Spirit for Exertion prevails universally in such Manner as gives me the Happy Prospect of receieving any effectual Supports from you.
                  Great Attention is Necessary to be given to the Article of Supplies—I mention this Circumstance, as I am just informed from below that the Army is in Distress at this Moment for Want of Provisions, particularly Flour, let me entreat your Excellency to give every the most expeditious Relief on this Head that is in your Power.  With very great Regard &a
                  
                     G.W.
                     
                  
               